Simmons, C. J.
1. Where the court has charged the jury that in order to convict one accused of crime they must believe from the testimony beyond a reasonable doubt that he is guilty, a new trial, will not he granted because the court prefaced a later portion of the charge with the words, “If you believe,” without adding “from the evidence.” No intelligent jury could have been misled by the omission. See 1 Blashfield’s Instr. to Juries, § 79.
2. Taken in connection with the entire charge, there was no material error in any of the charges of which complaint is made ; the evidence authorized the verdict; and the court did not abuse its discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Boss & Grace, J. P. Dioncan, and B. E. Brown, for plaintiff in error. John G. Hart, aitorney-general, William Brunson, solicitor-general, and John B. Gooper, contra.